Exhibit 10.4

 

GRAPHIC [g262201koi001.jpg]

 

EXECUTIVE STOCK OWNERSHIP GUIDELINES

 

EFFECTIVE DATE: DECEMBER 11, 2014

LAST REVIEWED: DECEMBER 11, 2014

 

The Board believes that significant stock ownership by the Company’s senior
officers will further align their interests with those of the Company’s
stockholders and will promote our long-term business objectives.  Therefore, the
Board has adopted common stock ownership guidelines requiring ownership of
shares of common stock having a value equal to five times base salary in the
case of our CEO and three times base salary in the case of our other officers
who are direct reports to the CEO.

 

Officers will be expected to meet the applicable ownership threshold within five
years of the later of December 11, 2014 or the date of their appointment to the
applicable position.

 

The level of compliance with these guidelines will be determined on an annual
basis by the Compensation, Nominating and Corporate Governance Committee (the
“CNG Committee”) and reported to the Board.  For purposes of such determination,
stock ownership will be determined from the totals on Table 1 of an SEC Form 4
other than unvested time-based restricted stock awards, and which excludes
outstanding stock options and stock appreciation rights (whether or not
vested).  To calculate the value of an officer’s shares of common stock, this
total shall be multiplied by the highest share price in the preceding 52 week
period.

 

These guidelines may be waived at the discretion of the CNG Committee with
respect to any particular officer or based on bona fide personal financial need
or hardship, other special circumstances or if compliance would prevent an
officer from complying with law, regulation or a court order, as in the case of
a divorce settlement.

 

The CNG Committee shall review these Executive Stock Ownership Guidelines no
less than annually.

 

1

--------------------------------------------------------------------------------